Exhibit 10.1
CINCINNATI BELL INC.
2011 — 2013 TECHNOLOGY SOLUTIONS / DATA CENTER PERFORMANCE UNIT AWARD AGREEMENT
— 16b
This Technology Solutions / Data Center Performance Unit Award Agreement (the or
this “Agreement”) is made between Cincinnati Bell Inc. (the “Company” and,
together with all of its subsidiary corporations and organizations, the
“Employer”) and ________________ (the “Employee”) and is effective as of
________________ (the “Effective Date”). By signing this Agreement, the Company
and the Employee each agrees to all of the terms of this Agreement.
Technology Solutions / Data Center Performance Unit Award
Under and pursuant to the Cincinnati Bell Inc. 2007 Long Term Incentive Plan
(the “Plan”), the Compensation Committee of the Company’s Board of Directors
(the “Committee”) hereby, on behalf of the Company and subject to the Employee
signing this Agreement and thereby agreeing to all of the terms of this
Agreement, agrees that, to the extent required by and in accordance with the
terms of this Agreement, the Company shall pay an amount in cash equal to no
more than the value of a specified number of Units to or with respect to the
Employee.
For purposes of this Agreement, (i) a “Unit” is a measure that is used to
determine the amount of cash that will be distributed to or with respect to the
Employee under this Agreement and (ii) the “value” of a Unit that is to be
distributed under this Agreement shall be deemed to be equal to $1.00.
Terms Used In Agreement
The following terms are used in determining the number of Units (if any) the
value of which is to be distributed to or with respect to the Employee under
this Agreement and shall have the meanings indicated below.

1.   “Board” means the Board of Directors of the Company.   2.   “CBTS” means
Cincinnati Bell Technology Solutions Inc., a Delaware corporation.   3.   “Code”
means the Internal Revenue Code of 1986, as amended.   4.   “Committee” means
the compensation committee of the Board or such other committee of the Board as
may be designated by the Board to administer the Plan.   5.   “Cyrus” means
Cyrus Networks, LLC, a Delaware limited liability company.   6.   “Cyrus
Business” means the business conducted, as of the Cyrus Purchase Date, by Cyrus
and its subsidiaries.   7.   “Cyrus Purchase Date” means June 11, 2010.   8.  
“EBITDA” means, with respect to any period, [the earnings before interest,
taxes, depreciation and amortization of Cincinnati Bell Inc. for such period, as
determined in accordance with GAAP and consistent with the Company’s financial
statements.]   9.   “EBITDA Goal” means [•].

 



--------------------------------------------------------------------------------



 



10.   “EBITDA Result” means, for the Performance Period, the quotient produced
by dividing (a) the actual EBITDA for the Performance Period by (b) the EBITDA
Goal for the Performance Period (with such quotient expressed as a percentage,
to the nearest one-tenth of one percent).   11.   “Enterprise Value” means, with
respect to any business on any specified date, the aggregate Fair Value of such
business’s equity plus the aggregate principal amount and accrued interest of
its interest-bearing debt and intercompany liabilities, net of intercompany
receivables (excluding intercompany accounts between entities conducting the TSS
Segment), determined in accordance with GAAP, inclusive of the aggregate amount
of its cash and cash equivalents and the aggregate Fair Value of its
non-operating assets, in each case, determined as of such date and taking into
consideration any business or portion thereof not being valued.   12.   “Equity
Value of the TSS Segment” means, as of any specified date, (x) the aggregate
Enterprise Value of each entity conducting the TSS Segment as determined by the
Valuation Firm minus (y) the aggregate principal amount and accrued interest of
the interest-bearing debt and intercompany liabilities, net of intercompany
receivables, of the TSS Segment (excluding intercompany accounts between the
entities conducting the TSS Segment) determined in accordance with GAAP and, in
each case, determined as of such date and taking into consideration any business
or portion thereof not being valued.   13.   “Equity Value Created” means, with
respect to a Transaction, the excess, if any, of (i) the Equity Value of the TSS
Segment calculated as of the consummation of the Transaction over (ii)(w) the
Equity Value of the TSS Segment calculated as of December 31, 2009 [(including
the equity value of Cyrus as of the Cyrus Purchase Date)], plus (x) the TSS
Contribution Amount plus (y) the TSS Cost of Capital Amount Cumulative Total
minus (z) the TSS Distribution Amount. For avoidance of doubt, the cash used to
acquire the membership interests of Cyrus shall be deemed to have been
contributed by the Company or one of its affiliates as an equity contribution to
CBTS, provided however, such contribution shall not be a TSS Contribution
Amount.   14.   “Expiration Date” means [•].1   15.   “Fair Value” means the
price that would be received to sell an asset or paid to transfer a liability in
an orderly transaction between market participants at the applicable measurement
date, as determined in accordance with appropriate appraisal practices and
standards consistent with the GAAP definition of “fair value” currently defined
in Accounting Standards Codification 820. For purposes of the Plan, Fair Value
will be measured on a continued use (operational) basis.   16.   “GAAP” means
U.S. generally accepted accounting principles.   17.   “Initial Award Grant
Date” means [•], 2011.   18.   “Performance Period” means the period that begins
on January 1, 2011 and ends on December 31, 2013.

 

1   Date will be 10th anniversary of the Initial Award Grant Date.

2



--------------------------------------------------------------------------------



 



19.   “Performance Unit Percentage” means the percentage that is determined from
the following table (based on the EBITDA Result):

          If EBITDA Result Is:   Then the Performance Unit
Percentage Is:
Under 90%
    0 %
90% — Threshold
    75 %
100% or higher — Grant/Maximum
    100 %

    If the EBITDA Result is between 90% and 100%, the Performance Unit
Percentage shall be interpolated from the above table (on the basis that the
Performance Unit Percentage increases from 75% to 100% on a linear basis), to
the nearest one-tenth of one percent. In the event a Transaction is consummated
prior to the end of the Performance Period, the Performance Unit Percentage
shall be deemed to be 100%.   20.   “TSS Contribution Amount” means the
aggregate value of any cash or property (including stock or other equity
interests in any other entity) contributed (or deemed contributed) as a capital
or other equity contribution to the TSS Segment (or the entities conducting the
TSS Segment) by the Company or any of its other affiliates during the period
from December 31, 2009 through the consummation of the applicable Transaction.
Each such contribution shall be valued based on the Fair Value of the
contributed property on the applicable contribution date. For the avoidance of
doubt, a deemed contribution will occur if a change in the Company’s reporting
of the TSS Segment results in a business or entity that was formerly excluded
from the TSS Segment as of December 31, 2009 becoming included in the reporting
of the TSS Segment (other than any change due to the acquisition of Cyrus by the
Company on the Cyrus Purchase Date).   21.   “TSS Cost of Capital Amount” means,
with respect to any contribution included in the TSS Contribution Amount or any
distribution included in the TSS Distribution Amount, the product of (a) the
Fair Value of such contribution or distribution multiplied by (b) a rate of 10%
per annum applied over the period beginning on the date of such contribution or
distribution and ending on the date of the applicable Transaction.   22.   “TSS
Cost of Capital Amount Cumulative Total” means the excess of (x) the aggregate
amount of the TSS Cost of Capital Amounts for all contributions included in the
TSS Contribution Amount over (y) the aggregate amount of the TSS Cost of Capital
Amounts for all distributions included in the TSS Distribution Amount.   23.  
“TSS Distribution Amount” means the aggregate value of any cash, property, other
assets (including an equity interest) distributed (or deemed distributed) in the
form of a dividend, or other equity distribution by the TSS Segment to the
Company (or any of its other affiliates to the extent that such distribution
results in such cash, property, other assets (including an equity interest)
ceasing to be allocated to the TSS Segment) during the period from December 31,
2009 through the consummation of the applicable Transaction. Each such
distribution shall be valued based on the Fair Value of the distributed property
on the applicable distribution date. For the avoidance of doubt, a deemed
distribution will occur if a change in the Company’s reporting of the TSS
Segment results in a business or entity that was formerly included in the TSS
Segment as

3



--------------------------------------------------------------------------------



 



    of December 31, 2009 becoming excluded in the reporting of the TSS Segment.
If the TSS segment is reorganized, reconfigured, eliminated, or re-named, the
Committee shall establish the appropriate segment or segments to value as part
of this Plan and shall determine the appropriate treatment for any additions or
deductions to the segment or segments valued as compared to the TSS segment.

24.   “TSS Segment” means the Company’s data center business, which is held as
of December 31, 2009 by CBTS and its subsidiaries (including the Cyrus Business
but excluding the BCSI division of CBTS and the business held by Cincinnati Bell
Any Distance Inc.), and businesses acquired subsequent to December 31, 2009 and
properly allocable to the Company’s Technology Solutions segment.   25.  
“Transaction” means any of the following: (A) the consummation of a sale of all
or substantially all the assets representing the TSS Segment (other than to the
Company or any of its affiliates), (B) the consummation of any transaction
(including a stock sale, merger, initial public offering, spin-off, split-off or
similar stock distribution) that results in at least 20% of the Equity Value of
the TSS Segment (determined at the time of the Transaction) ceasing to be owned
by the Company or any of its affiliates, (C) the consummation of any transaction
(including a stock sale, merger, initial public offering, spin-off, split-off or
similar stock distribution) that results in the Company or any of its affiliates
continuing to own the TSS Segment, but ceasing to own all or substantially all
the assets of the businesses conducted by the Company or any of its affiliates
(other than the TSS Segment) as of June 11, 2010 or (D) a “Change in Control” of
the Company (as such term is defined on the Effective Date in the Plan).   26.  
“Valuation Firm” means the independent valuation firm retained and directed by
the Committee from time to time to calculate the Equity Value Created (and the
components thereof).   27.   “Vested Number of Units on Cumulative Basis” means
the number of Units shown in the table below so long as on the applicable dates
listed below Employee’s employment with the Employer has not terminated for any
reason; provided that, if (x) Employee’s employment has been terminated for
retirement, death or disability or (y) a Transaction is consummated prior to the
end of the Performance Period, Employee shall immediately be deemed to have been
employed on all such dates for purposes of this sentence.

              Vested Number of Units on Continuously Employed Through:  
Cumulative Basis:
For the 2011 performance period
  [50%] Units
For the 2011 — 2012 performance period
  [75%] Units
For the 2011 — 2013 performance period
  [100%] Units

Payment of and Conditions for Award
Upon the occurrence of a Transaction prior to the Expiration Date and except as
is otherwise provided in the following parts of this Agreement, the Company
shall, promptly after the

4



--------------------------------------------------------------------------------



 



consummation of such Transaction (but in no event later than the first March 15
that occurs after the end of the year in which such Transaction occurs), pay to
the Employee (or Employee’s beneficiary) an amount in cash equal to (a) $1.00
multiplied by (b) the Vested Number of Units on Cumulative Basis as of the date
of such Transaction multiplied by (c) the Performance Unit Percentage (with the
result rounded to the nearest whole number of Units) (the product of (a), (b)
and (c), the “Base Payout”); provided, however, that if the Equity Value Created
is less than $1,000,000,000, no such payment shall be made by the Company and
this Agreement shall terminate without any payment to the Employee, except that
(x) if the Equity Value Created is greater than or equal to the threshold amount
of $500,000,000 but less than $1,000,000,000, the Committee may approve in its
sole discretion a payment in an amount up to, but not more than, the Base
Payout, except that in no event shall such amount be less than the Base Payout
multiplied by a fraction, the numerator of which is the Equity Value Created and
the denominator of which is $1,000,000,000 and (y) if the Equity Value Created
is less than the threshold amount of $500,000,000 and the Transaction is
consummated prior to the fifth anniversary of the Initial Award Grant Date, the
Committee may approve in its sole discretion a payment in an amount up to, but
not more than, the Base Payout, except that in no event shall such amount be
less than the Base Payout multiplied by a fraction, the numerator of which is
the Equity Value Created and the denominator of which is $1,000,000,000. In the
event no Transaction occurs prior to the Expiration Date, no payment shall be
made by the Company and this Agreement shall terminate without any payment to
the Employee.
Employment Termination Forfeiture Exception
Notwithstanding any of the provisions of the part of this Agreement that is
entitled “Payment of and Conditions for Award” but subject to the following
parts of this Agreement, if the Employee’s employment with the Employer
terminates for any reason prior to the consummation of a Transaction, then all
the Units granted hereunder (other than the Vested Number of Units on Cumulative
Basis, if any) shall be forfeited and the Company shall make no payment in
respect thereof. For the avoidance of doubt, upon Employee’s termination of
employment for any reason, the Vested Number of Units on Cumulative Basis at the
time of such termination (if any) shall remain outstanding and shall become
payable subject to the other terms and conditions of this Agreement.
For all purposes of this Agreement, the Employee’s employment with the Employer
will be deemed to have terminated when the Employee’s status as an employee on
an active employee payroll maintained by the Employer for payment and
withholding purposes ends.
Also for all purposes of this Agreement, the Employee’s termination of
employment with the Employer shall be deemed to occur because of “retirement”
only if such employment terminates (a) after the Employee either has both
attained at least age 55 and completed at least 10 years of employment with the
Employer or has become eligible for retiree medical coverage under an Employer
health care plan and (b) other than by reason of the Employee’s fraud,
misappropriation or embezzlement, gross insubordination, failure to perform in
good faith the Employee’s assigned duties, or any other reason for which a
termination of employment would be deemed for “cause” under any employment
agreement between the Employee and the Employer that is in effect at the time of
the Employee’s termination of employment with the Employer.

5



--------------------------------------------------------------------------------



 



Further, for all purposes of this Agreement, the Employee’s termination of
employment with the Employer shall be deemed to occur because of “disability”
only if the Committee determines that such employment terminates because the
Employee is unable to perform all of the duties of the Employee’s then current
position with the Employer because of a physical or mental condition and that
such inability to perform such duties is reasonably expected to be permanent. In
order to make such a determination of the Employee’s disability, the Committee
may in its discretion require that the Employee’s condition of disability at the
time of such termination of employment be certified to by a physician chosen or
approved by the Committee or that the Employee present evidence that the
Employee has been determined by the U.S. Social Security Administration to have
been disabled at the time of such termination of employment. A participant whose
employment is terminated prior to the end of the performance period due to
retirement or disability shall be deemed to be an active participant through the
end of the applicable performance period.
Beneficiary
For all purposes of this Agreement, the Employee’s “beneficiary” shall be the
person or entity designated by Employee, in a writing delivered prior to the
Employee’s death to the Company’s Director of Compensation and Benefits, to be
the Employee’s beneficiary under this Agreement. Should the Employee die prior
to designating a beneficiary, then the Employee’s beneficiary for purposes of
this Agreement shall be deemed to be the Employee’s surviving spouse or, if
none, the Employee’s estate.
Effect of Employment Agreement
Notwithstanding any of the provisions of the foregoing parts of this Agreement,
if the provisions of a written employment agreement between the Company and the
Employee would require that the Company distribute to the Employee the value of
any Units pursuant to this Agreement on a date that occurs on or before the date
on which either the Company distributes to the Employee the value of such Units
or the Employee’s rights under this Agreement are forfeited under the provisions
of the foregoing parts of this Agreement, or would require that the Employee be
deemed to be employed by the Employer until a date later than the actual date on
which the Employee’s employment with the Employer terminates for purposes of
determining the extent to which and the date on which either the Company will
distribute to the Employee the value of any Units pursuant to this Agreement or
the Employee’s rights under this Agreement will be forfeited, then such
employment agreement provisions shall control (and shall be deemed an amendment
to this Agreement and incorporated herein by reference).
Payment in Cash
For all purposes of this Agreement, the Company shall be deemed to have paid
cash to the Employee (or the Employee’s beneficiary) pursuant to this Agreement
as of any date by delivering a cash payment in any commercially acceptable form
or depositing such amount into an account specifically identified by the
Employee (or the Employee’s beneficiary).
Withholding Requirements
The Employer shall satisfy all federal, state, and local tax withholding
requirements related to the Company’s payment of any cash pursuant to this
Agreement. The Company shall satisfy such

6



--------------------------------------------------------------------------------



 



tax withholding requirements by, without any advance notice having to be given
to the Employee (or the Employee’s beneficiary), withholding an amount
sufficient to meet such requirements from any amounts payable to or with respect
to the Employee by the Employer, including from amounts payable other than by
reason of this Agreement.
Deferral Of Receipt of Award
Notwithstanding any other provisions hereof to the contrary, the Employee may
defer the receipt of (and federal income tax on) any cash that the Company would
otherwise pay to the Employee pursuant to this Agreement to the extent permitted
under the terms of the Deferred Compensation Plan and applicable law, including
the requirements of Section 409A of the Code, by following the deferral
procedures set forth in the provisions of the Deferred Compensation Plan (as
they are amended to satisfy the requirements of Section 409A of the Code).
Regulatory Compliance
Notwithstanding any other provision of this Agreement, cash may be distributed
by the Company under this Agreement at any time only upon full compliance with
all then-applicable requirements of law.
Notices
Any notice to the Company relating to this Agreement must be in writing and
delivered in person or by registered mail to the Company at the following
address, Cincinnati Bell Inc., 221 East Fourth Street, Cincinnati, Ohio 45202,
Attention: Director of Compensation and Benefits, or at such other address as
the Company has designated by notice.
Any notice to the Employee or other person or persons succeeding to the
Employee’s interest must be delivered to the Employee or such other person or
persons at the Employee’s address on record with the Company or such other
address as is specified in a notice filed with the Company.
Determinations of the Committee Final
Any dispute or disagreement which arises under, as a result of, or in any way
relates to the interpretation or construction of this Agreement shall be
determined by the Committee. The Employee hereby agrees to accept any such
determination as final, binding, and conclusive for all purposes.
Successors
All rights under this Agreement are personal to the Employee and are not
transferable except that, in the event of the Employee’s death, such rights are
transferable to the Employee’s legal representatives, heirs, or legatees. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns and the Employee and the Employee’s legal
representatives, heirs, and legatees.
Obligations of the Company

7



--------------------------------------------------------------------------------



 



The liability of the Company under the Plan and this Agreement is limited to the
obligations set forth therein and herein. No term or provision of the Plan or
this Agreement shall be construed to impose any liability on the Company in
favor of the Employee with respect to any loss, cost, or expense which the
Employee may incur in connection with or arising out of any transaction in
connection therewith.
No Guarantee of Employment
The granting of this Agreement to the Employee does not constitute a contract of
employment and does not give the Employee the legal right to be continued as an
employee of the Employer. The Employer may deal with the Employee and the terms
of the Employee’s employment as if this Agreement did not exist.
Governing Law
This Agreement will be governed by and interpreted in accordance with the laws
of the State of Ohio.
Plan
This Agreement is issued under the Plan. Except as is otherwise specifically
provided herein, this Agreement is subject to all of the terms of the Plan and
the provisions of the Plan shall control if there is any conflict between the
Plan and this Agreement and with respect to any matters that are not addressed
in this Agreement. The Plan is incorporated by reference and made a part of this
Agreement.
Entire Agreement
Except as described in the part of this Agreement that is entitled “Effect of
Employment Agreement,” (a) this Agreement and the Plan supersede any other
agreement, whether written or oral, that may have been made or entered into by
the Employer and the Employee relating to the Units that are subject to this
Agreement, (b) this Agreement and the Plan constitute the entire agreement by
the parties with respect to such matters, and (c) there are no agreements or
commitments except as set forth herein and in the Plan.
Award Form under the Plan
For purposes of the Plan, all awards made under this Agreement shall constitute
nonshare-based performance units.
Captions; Counterparts
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.
IN ORDER TO GRANT THIS TECHNOLOGY SOLUTIONS / DATA CENTER PERFORMANCE UNIT
AWARD, the Company and the Employee have caused this Agreement

8



--------------------------------------------------------------------------------



 



to be duly executed as of the dates noted below and, by signing below, agree to
all of the terms of this Agreement.

                EMPLOYEE:   CINCINNATI BELL INC.    
 
               
 
  By       
 
           
 
    Phillip R. Cox — Chairman of the Board of Directors      
Date 
    Date        
 
     
 
     
 
           

9